Citation Nr: 1140202	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of shrapnel fragment wound of the left forearm, Muscle Group VIII, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran had active military duty from September 1952 to June 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In 2009, the Board remanded this case.  In September 2010, the Board rendered a final decision on the claim.  However, pursuant to a Joint Motion for Remand dated in April 2011, that decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in April 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010). 


FINDING OF FACT

The Veteran has a moderate disability to Muscle Group VIII without nerve damage affecting entirely different functions. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of shell fragment wound of the left forearm, Muscle Group VIII have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5308 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION 

Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. § 5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App.1112 (2004). 

VCAA letters dated in October 2005 and September 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1), Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).  The Veteran was aware that it was ultimately the Veteran's responsibility to give VA any evidence pertaining to the claim.  The VCAA letters told the Veteran to provide any relevant evidence in the Veteran's possession.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the notification letter was not sent prior to the initial adjudication of the Veteran's claim, this was not prejudicial to the Veteran since the Veteran was subsequently provided adequate notice and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran. 

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in the September 2008 letter, the Veteran was informed of the diagnostic codes that his disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The VCAA notices notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a). 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  In this case, the Board previously found that a VA examination was inadequate so the Veteran was afforded further VA examinations.  The new January 2010 VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Steff v. Nicholson, 21 Vet. App.120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326. 

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App.165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App.113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran). 

Rating 

The service treatment records reflect that in June 1953, the Veteran was accidentally hit by a friendly grenade.  He suffered a penetrating wound to the left lower arm (proximal forearm) with a fracture of the proximal portion of the radius, which was simple and incomplete.  The wound was debrided with some curetted metal fragment removed.  There was also a small shell fragment wound located between the radius and the ulna.  The Veteran was hospitalized for one month.  On his separation examination, it was indicated that the Veteran had fully recovered. 

Following service, the Veteran was afforded a VA examination.  The Veteran complained that his left hand and forearm were weaker than his right hand and forearm.  Physical examination revealed a surgical scar over the ulnar surface of his left forearm starting at the elbow.  The scar was about 5 inches long, well-healed, non-keloid, non-adherent, and non-tender.  There was no limitation of motion of the finger, but the left grip was weaker than the right grip.  The motion of the left wrist and elbow was normal.  There was slight atrophy in the muscles of the forearm and there was about 1/2 inch difference in circumference from the right arm.  The examiner stated that the Veteran was very cooperative and did not exaggerate his condition.  X-rays revealed a small shrapnel fragment embedded within the cortex of the proximal radius.  Neurological examination revealed no neurological deficit. 

In a November 1954 rating decision, service connection for shell fragment wound of the left arm was granted and a 10 percent rating was assigned under Diagnostic Code 5308-881 from June 1954. 

Over the years, the 10 percent rating was confirmed and continued.  The current claim for an increased rating was received in September 2005.  In conjunction with his claim, the Veteran was afforded a VA examination for muscles in November 2005.  It was noted that the Veteran was right-handed.  The Veteran related that his pain was a 6 to 7 on a scale from 1 to 10 with 10 being worse.  There was no dislocation, recurrent subluxation, or arthritis.  He exhibited no instability of the left shoulder, left elbow, or left wrist. 

Range of motion testing revealed flexion of the elbow to 135 to 140 degrees, zero degrees of extension, 90 degrees of supination, and 90 degrees of pronation, with pain being present at 45 degrees of pronation.  The left shoulder exhibited 180 degrees of flexion and extension.  Internal and external rotation were 90 degrees.  Dorsiflexion of the left wrist was 60 degrees and palmar flexion was 55 degrees.  With regard to pain, the examiner indicated that it limited pronation of the elbow to 45 degrees.  The examiner indicated that there was tenderness to palpation of the dorsal forearm, and hyperesthesias of the dorsal forearm and lateral condyle.  The examiner stated that there was increased pain of the left elbow when the left wrist dorsiflexion was resisted, but the degree was not provided.  Also, the examiner indicated that range of motion was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination of the left elbow.  However, additional range of motion studies pertaining to those limitations were not provided.  There was no ankylosis.  There was a lateral forearm scar which was 11 centimeters by .2 centimeters which was well-healed with no adherence.  It was smooth, not depressed or elevated, there was no keloid tissue, and it was mildly darker than the surrounding skin.  The diagnoses were left elbow shell fragment wound, epicondylitis, and retained metallic fragments. 

In October 2008, the Veteran was afforded another VA examination.  The examiner indicated that the Veteran had suffered a through and through injury to the left arm and suffered injury to MGs 7, 8, and 9, but the claims file was not reviewed so the history of the injury was not of record for the examiner to review.  At the time of the examination, the Veteran reported constant left forearm pain which worsened on raining and cold days.  Physical examination showed pain, weakness and flare-ups of the muscle injury.  It was noted that the flare-ups resulted in additional limitation of motion per the Veteran's report and decreased strength in the left forearm.  The examiner noted that the muscle function in terms of comfort, endurance and strength was not sufficient to perform activities of daily living.  He noted further that motion of any joint was not limited by muscle disease or injury, but did not provide the range of motion results.  It was noted that the Veteran had a 2 by .05 centimeter scar on the posterior forearm which was tender to the touch, but non-adherent.  There were no entry or exit scars.  There was no tendon damage, bone damage, muscle herniation loss of deep fascia or muscle substance, or limitation of motion of a joint.  X-rays revealed a tony metallic fragment projecting over the proximal radius.  There were no fractures or dislocations. 

Upon careful review of the October 2008 VA examination, the Board determined that it was insufficient for rendering a decision on the issue of an increased evaluation for residuals of SFW of the left forearm due at least in part to the incomplete range of motion studies.  Also, as noted, the claims file (and pertinent history therein) were not reviewed.  Therefore, the Veteran was scheduled for new VA examinations. 

Prior to the new examinations, a November 2008 rating decision granted service connection for the posterior forearm residual scar and a 10 percent rating was assigned.  The Veteran did not initiate an appeal of that decision. 

In January 2010, the Veteran was afforded a VA joints VA examination.  The claims file was reviewed.  At that time, the Veteran indicated that he had pain in his left arm which was 8 out of 10 with radiation to the hand.  The pain lasted for a few minutes.  On the day of the examination, there was no pain.  The Veteran related that he had weakness of the left hand and had dropped objects.  He indicated that he had flare-ups of pain every 3 months which lasted for a few minutes.  There was one occasion when the pain lasted for 4 days.  The examiner noted that the Veteran had been hospitalized during service for treatment of a left forearm fragment with trauma to the left forearm with a radius fracture.  There was no complaint with regard to the left elbow and wrist joints.  There were no symptoms or incapacitating episodes of arthritis.  There was crepitus of the left elbow.  Examination of the left wrist was negative. 

Range of motion studies of the left elbow/forearm revealed flexion from zero to 145 degrees, extension of zero degrees, left pronation of zero to 80 degrees, left supination of zero to 85 degrees.  There was no pain on motion or additional limitations after three repetitions of range of motion.  With regard to the wrist, the Veteran had dorsiflexion of zero to 70 degrees, palmar flexion of zero to 80 degrees; left radial deviation of zero to 20 degrees; and left ulnar deviation of zero to 45 degrees.  There was no pain on motion or additional limitations after three repetitions of range of motion.  There was no ankylosis.  X-rays of the left elbow revealed that articular spaces were well-preserved, anterior and posterior pads were normal. and there was a small spur arising from the calcaneal tuberosity.  Additional X-rays of the left forearm revealed articulating spaces were preserved, bone mineralization was normal, and surrounding soft tissues were within normal limits. 

The examiner indicated that the Veteran was retired and that he retired due to eligibility by age or duration of work.  There was no effect from the left forearm/elbow on the Veteran's usual daily activities.  The diagnoses were small spur arising from the calcaneal tuberosity of the left elbow due to age; negative left wrist examination. 

The Veteran was also afforded a VA muscle examination.  The claims file was reviewed.  The examiner noted that there was an in-service history of hospitalization, surgery, and debridement performed on the left arm in 1953.  The Veteran had suffered a shell fragment wound to the left forearm with a radius fracture.  The shell fragment wound was removed.  The examiner noted that the missile was a high velocity, large caliber, single shot.  It was not through and through and the wound was not infected before healing.  Currently, the Veteran had pain, fatigability, and weakness, but no decreased coordination or uncertainty of movement.  The examiner indicated that the Veteran had severe flare-ups which occurred every 3 to 4 month and which lasted minutes.  They were precipitated by lifting and grabbing objects.  Rest was the alleviating factor.  The examiner indicated that the forearm and hand were affected on the left side.  Group VIII was the only muscle injured.  Strength of the carpal extensors was 4/5.  There was no intermuscular scarring.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The examiner indicated that there was residual nerve damage, consisting of mild weakness of the left wrist extensor muscles.  There was also no residual tendon damage, bone damage, muscle herniation, loss of deep fascia or muscle substance, or limitation of motion.  With regard to daily activities, there was no limitation with chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  The disability prevented exercise and sports.  The scar was also examined, but that matter is not on appeal. 

The Veteran was also provided a VA peripheral nerves examination.  The claims file was reviewed.  Sensory function of the left upper extremity was normal to vibration, pain, light touch and position sense.  Detailed reflex examination revealed 2+ reflexes for all right and left upper extremities reflexes.  There was no muscle atrophy; abnormal tone or bulk; tumors, tics, or other abnormal movements.  The examiner indicated that the function of any joints was not affected by the nerve disorder.  This examiner stated that exercise was not prohibited, otherwise the findings were the same regarding daily activities as on the muscle examination.  The examiner indicated that the Veteran did not have nerve dysfunction. 

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App.319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App.211, 216-17 (2007). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings reflect distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.  Throughout the course of the claim, the degree of impairment shown has pointed to no more than a 10 percent rating.  Accordingly, a rating higher than 10 percent is not warranted. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may also be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40. 

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The medical evidence of record notes that the Veteran is right-handed; thus, his left arm is considered his minor extremity.  See 38 C.F.R. § 4.69. 

Under 38 C.F.R. § 4.56, the regulation governing the evaluation of muscle disabilities, (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d) Under Diagnostic Codes 5301- 5313, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

Slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement. Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to maintain work requirements. Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups. Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles contemplates through and through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. For compensable muscle group injuries which are in the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55. 

In this case, the Veteran suffered a penetrating wound.  Although a VA examiner indicated that it was a high velocity, large caliber single shot which resulted in a radius fracture and required debridement, there was also no intermuscular scarring, prolonged infection, or sloughing of soft parts.  The Veteran was hospitalized for a month and experienced pain and weakness.  However, there was no loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  There was impairment of muscle tonus and loss of power or lowered threshold of fatigue.  As such, the Board finds that the shell fragment wound more nearly approximated a moderate disability of a muscle to Muscle Group VIII. 

Diagnostic Code 5308 provides the rating criteria for evaluation of injuries of Muscle Group VIII.  Muscle Group VIII comprises the muscles arising mainly from the external condyle of the humerus.  The functions of these muscles include extension of the wrist, fingers, and thumb, and abduction of the thumb.  Under this diagnostic code, a noncompensable disability evaluation is assigned if the impairment is slight, while a 10 percent rating is warranted if impairment of this muscle group is moderate; a 20 percent rating is warranted if impairment of this muscle group is moderately severe or severe for the minor hand while a 30 percent is warranted for severe impairment of the major hand. 

Accordingly, he was afforded a 10 percent rating for his minor side, per Diagnostic Code 5308.  Since the Veteran's disability was not moderately severe, the next higher rating was not provided.  The Board notes that current medical findings also do not show moderately severe residuals.  There is still no loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  While the Veteran has some left-sided weakness, this symptom is contemplated in the rating for moderate disability. 

With regard to neurological dysfunction, the VA examiner specifically determined that the Veteran does not have nerve dysfunction.  In addition, as was just noted above, even if the Board were to find that left-sided weakness was at least in part related to some form of nerve damage or dysfunction, to rate the same symptom under two different diagnostic criteria would be prohibited as pyramiding.  38 C.F.R. § 4.14, 4.55(a) (2011).  Thus, a rating on that basis would not be appropriate. 

The Board must also consider whether a higher rating is warranted based on limitation of motion. 

Normal forearm supination is from 0 degrees to 80 degrees.  Normal forearm pronation is from 0 degrees to 85 degrees; normal pronation is from zero to 80 degrees. Normal wrist deviation is from zero to 45 degrees and normal wrist radial deviation is from zero to 20 degrees.  Normal elbow flexion is from zero to 145 degrees.  Normal movement of the shoulder is from zero to 180 degrees.  38 C.F.R. § 4.71, Plate I. 

Potentially applicable diagnostic codes addressing musculoskeletal conditions of the elbow include the following.  Diagnostic Code 5205 provides rating for ankylosis of the elbow.  There is no ankylosis in this case. 

Diagnostic Code 5206 provides that flexion of the minor forearm limited to 110 degrees is noncompensable; limited to 100 degrees is rated 10 percent disabling; limited to 90 degrees is rated 20 percent; limited to 70 degrees is rated 20 percent disabling; limited to 55 degrees is rated 30 percent disabling; and limited to 45 degrees is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

At worst, the Veteran's left forearm flexion was limited to 135 degrees.  Thus, a compensable rating would not be warranted. 

Diagnostic Code 5207 provides that extension of the minor forearm limited to 45 degrees is rated 10 percent; limited to 60 degrees is rated 10 percent; limited to 75 degrees is rated as 20 percent; limited to 90 degrees is rated 20 percent; limited to 100 degrees is rated 30 percent; and limited to 110 degrees is rated 40 percent.  38 C.F.R. § 4.71a.

The Veteran's extension was full; thus a higher rating on this basis is not warranted. 

Diagnostic Code 5208 provides that minor forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent.  38 C.F.R. § 4.71a.  As noted, the Veteran's motion exceeded these criteria. 

Diagnostic Code 5209 provides ratings for other impairment of the elbow, such as joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the minor side. Flail joint of the elbow is rated 50 percent disabling for the minor side.  38 C.F.R. § 4.71a.  The Veteran does not have these residual disabilities. 

Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 50 percent disabling for the major side.  38 C.F.R. § 4.71a.  The Veteran does not have this residual disability. 

Diagnostic Code 5211 provides for ratings based on impairment of the ulna. Malunion of the ulna with bad alignment is rated 10 percent for the minor side; nonunion of the ulna in the lower half is rated 20 percent for the minor side; nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity is evaluated 20 percent for the minor side; nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 30 percent for the minor side.  38 C.F.R. § 4.71a.  The Veteran does not have these disabilities. 

Diagnostic Code 5212 provides for ratings based on impairment of the radius.  Malunion of the radius with bad alignment is rated 10 percent disabling for the minor side; nonunion of the radius in the upper half is rated 20 percent disabling for the minor side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 20 percent disabling for the minor side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 30 percent disabling for the minor side.  38 C.F.R. § 4.71a.  The Veteran does not have these disabilities. 

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the minor side; limitation of pronation with motion lost beyond the middle of arc is rated 20 percent disabling for the minor side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the minor side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 20 percent disabling for the minor side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 30 percent disabling for the minor side.  38 C.F.R. § 4.71a.  The Veteran has greater movement than these criteria specify.  On VA examination in November 2005, the Veteran had pain at 45 degrees of left elbow pronation, but he was able to pronate it to 90 degrees.  In addition, it was recently held in Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. August 23, 2011), that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on limitation of motion, such as Diagnostic Codes 5260 and 5261.  Thus, the additional loss of pronation due to pain does not constitute additional functional loss under Diagnostic Code 5213.  Moreover, on VA examination in January 2010, pronation was to 80 degrees and supination was to 85 degrees.  Normal forearm supination is to 80 degrees, and the Veteran's was to 90 and 85 degrees on the 2005 and 2010 examinations, respectively.  In summary, limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is not shown.  Neither are the other limitations of motion necessary for a higher rating under Diagnostic Code 5213.  

Diagnostic Code 5214 provides rating for ankylosis of the wrist.  The Veteran's left wrist is not ankylosed. 

Under Diagnostic Code 5215, limitation of motion of the wrist warrants a 10 percent rating when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with the forearm.  These ratings apply to both major and minor extremities. The Veteran's dorsiflexion was to 60 degrees, at worst.  Thus, a higher rating on this basis is not warranted. 

In sum, even considering DeLuca, the Veteran's movement of his left elbow, forearm, and wrist shows function beyond what is contemplated for even a 10 percent rating under criteria per above, the rating (10 percent) he is already assigned for muscle injury, much less a higher rating.  The current rating contemplates pain and weakness under Diagnostic Code 5308, which also contemplates limitation of motion and other functional impairment.  As such, the criteria for a rating in excess of the currently assigned 10 percent rating are not met. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 48 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent. 

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App.57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left upper extremity disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  There is nothing in the record which suggests that the disability itself markedly impacted his ability to perform his job.  The Veteran apparently retired due to his eligibility to do so.  Moreover, there is no evidence in the medical records of an exceptional or unusual disability picture. 

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

Further, 38 C.F.R. § 4.1 provides that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disability's manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case. 










ORDER

Entitlement to an increased evaluation for residuals of shell fragment wound of the left forearm, Muscle Group VIII, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


